    Case 18-00734     Doc 30    Filed 02/21/19 Entered 02/21/19 15:25:32           Desc Main
                                  Document     Page 1 of 6


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CENTRAL GROCERS, INC., et al.,      )               Chapter 7
                        Debtors.    )
____________________________________)               Case No. 17-13886
HOWARD B. SAMUELS,                  )               (Jointly Administered)
solely as chapter 7                 )
trustee of the estates of CENTRAL   )               Hon. Pamela S. Hollis
                           1
GROCERS, INC., et al.,              )
                        Plaintiff,  )
v.                                  )               Adversary No. 18-00734
JAMES J. CASACCIO, THOMAS J.        )
CASACCIO, LEAMINGTON FOODS,         )
INC., CASACCIO BROTHERS, INC.,      )
MARKET FRESH, INC., and MARKET      )
FRESH NORTH, INC.                   )
                        Defendants. )

                          AMENDED AFFIRMATIVE DEFENSES

        Now come the Defendants, James J. Casaccio, Thomas J. Casaccio, Market Fresh, Inc.,

and Market Fresh North, Inc., collectively (“Defendants”) through their undersigned attorneys,

and for their Amended Affirmative Defenses state:

                                    Affirmative Defense I
                                  Breach of Contract By CGI

        1.     Central Grocers offered Market Fresh North (“North”) an “Expansion Loan”

(“Loan”). The express purpose of the Loan, and the only bias on which CGI made the Loan, is

stated in Section I of the MEMBER LOAN POLICY & PROCEDURE CENTRAL GROCERS,

INC. (“Policy”) attached as an exhibit to Plaintiff’s Complaint. The Policy is an express part of

the documents that comprise the Loan to North.

1
  The Debtors in these Chapter 7 cases, along with the last four of each debtor’s federal tax
identification number, as applicable, are Central Grocers, Inc. (3170), Strack and Van Til Super
Market, Inc. (2184), and SVT, LLC (1185).
                                                 1
  Case 18-00734       Doc 30     Filed 02/21/19 Entered 02/21/19 15:25:32            Desc Main
                                   Document     Page 2 of 6


       Section I of the Policy states:

       I.      Purpose of Member Loans Subject to certain Member Loan policies, procedures
               and qualifications established by the Company, which may be amended from time
               to time by the Company’s Board of Directors (the “Board”) without notice to the
               full membership, the Company may, but is under no obligation to, extend or
               advance Member Loans to qualifying members of the Company who are in good
               standing. The Member Loans shall be used for purposes of purchasing inventory,
               expanding, developing a member’s store, acquiring assets with the specific
               intention to increase its market share and presence within its grocery market, to
               promote wholesale volume growth, and any other lawful purposes approved by
               the Company (the “Authorized Purposes”). Management of the Company is
               authorized, directed, and empowered to consider, execute, fund, and disburse
               Member Loans in accordance with the policies and procedures set forth herein.

       2.      In fact, the loan was so tied to CGI providing increased inventory to North to

allow it to expand that the loan was based on North’s weekly purchases from CGI and the square

footage of the contemplated expansion of North’s grocery store. Section III.1.A. specifically

provides:

       A.      Expansion Loans.

               A Requesting Member may apply for a Member Loan up to:

               (i) ten times (10x) its projected increase in weekly purchases; or (ii) fifteen times
               (15x) the total square footage of the Requesting Member’s new store or the
               portion of the Requesting Member’s existing store in which the Requesting
               Member is expanding, to a maximum loan amount of FIVE HUNDRED
               THOUSAND AND 00/100 DOLLARS ($500,000.00) per retail store owned by
               Requesting Member (an “Expansion Loan”), if the Company’s loan qualification
               requirements are met by the Requesting Member.

       3.      The promissory Note at issue in fact expressly confirms the intention that this is a

loan for North’s expansion of its store so that it could purchase additional inventory from CGI.

The title of the Promissory Note states:

       PROMISSORY NOTE

       Market Fresh North, Inc. –Expansion Loan

                                                 2
  Case 18-00734        Doc 30     Filed 02/21/19 Entered 02/21/19 15:25:32           Desc Main
                                    Document     Page 3 of 6


         James Cassaccio, as an owner of North and a Guarantor on the Loan executed a Business
Purpose Affidavit related to the “Expansion Loan.” The Business Purpose Affidavit expressly
requires that the Loan proceeds are used for expansion of the North grocery store. The Affidavit
states, in relevant part, as follows:

       2.        That the nature of Affiant's business through its corporation is as follows: to
                 operate a grocery store (or stores) for profit.

       3.        That the purpose of the Loan is as follows: to expand, remodel, and develop its
                 Oak Park, Illinois grocery store location.

       4.        That the proceeds from the Loan, if granted, will be used solely to expand and
                 develop its Oak Park, Illinois grocery store location.

       4.        The Policy provides that CGI would be North’s “primary supplier” of goods. In

fact, North was required to buy no less than 80% of its goods from CGI. CGI therefore had a

corresponding obligation to sell North at least eighty percent of its inventory. Section 9.B. of the

Policy states:

       B.        Company must remain the Member/Borrower’s “Primary Supplier” of grocery
                 goods and inventory. The term “Primary Supplier” is defined as the Company
                 providing over eighty percent (80%) of all warehouse provided goods and
                 inventory for all of the Member’s stores, excluding the MP Program and PP
                 Program.

        5.       Therefore, CGI loaned North the proceeds of the Loan for the express purpose of

North expanding its store and purchasing additional inventory from CGI.

       6.        North used all of the proceeds from the loan to expand its store and to purchase

inventory from CGI.

       7.        North entered into the loan on the basis that CGI would continue to provide North

with inventory. In fact, CGI promised that it would provide at least eighty percent of North’s

inventory.

       8.        North repaid the loan through a deduction from CGI of $1,000 per week, and

further through CGI retaining all patronage rebates owed to North.
                                                3
  Case 18-00734        Doc 30     Filed 02/21/19 Entered 02/21/19 15:25:32           Desc Main
                                    Document     Page 4 of 6


        9.      North faithfully performed all of its covenants under the terms of the Loan.

        10.     Despite the fact that North performed all of its covenants and obligations under

the loan, CGI did not uphold its duties and obligations to North.

        11.     CGI initially unilaterally reduced the amount of inventory that it sold to North.

CGI then completely stopped providing any inventory whatsoever to North.

        12.     North did not have another supplier because of its membership in, and financial

commitment to, CGI.

        13.     North was forced to close its store and file a Chapter 7 bankruptcy as a direct and

proximate result of CGI failing to abide by its contractual obligation to provide product to North.

        14.     CGI materially breached its contract with North.

        15.     CGI’s material breach of its contract with North excuses North’s performance

under the Loan.

        16.     If North is not liable on its Loan from CGI, then the Guarantors, James and

Thomas Cassacio, are also not liable to CGI.

                                  AFFIRMATIVE DEFENSE II
                                  Impossibility of Performance

        17.     Defendants repeat and reallge the allegations contained in paragraphs 1 to 16, and

for their allegations to paragraph 17 as if fully set forth herein.

        18.     CGI’s deteriorating financial condition caused CGI to discontinue providing

product to North.

        19.     CGI’s financial condition was an unanticipated circumstance that has made

performance of the North’s promise to repay the Loan vitally different from what should

reasonably have been within the contemplation of North and CGI at the time of the Loan.
                                                   4
  Case 18-00734        Doc 30     Filed 02/21/19 Entered 02/21/19 15:25:32           Desc Main
                                    Document     Page 5 of 6


        20.     The unanticipated circumstances as alleged herein were not and could not have

been anticipated by the parties at the time of the Loan.

        21.     North did not contribute to the unanticipated circumstances. In fact, North

faithfully made all of its Loan payments until it was forced out of business by the unanticipated

circumstances of CGI’s financial condition and ultimate bankruptcy.

        22.     North tried all practical alternatives available to permit performance. In fact,

North began going to retail stores such as Meier and Costco to purchase inventory just so it

would have something on the store shelves to sell. However, there is little to no profit margin in

buying product at retail and then selling that same product at retail. Therefore, North was forced

out of business as a result of the unanticipated circumstance of CGI’s financial condition.

        23.     If North is not liable on its Loan from CGI due to the impossibility of

performance, then the Guarantors, James and Thomas Cassacio, are also not liable to CGI.

                                  AFFIRMATIVE DEFENSE III
                                     Frustration of Purpose

        24.     Defendants repeat and reallge the allegations contained in paragraphs 1 to 23, and

for their allegations to paragraph 24 as if fully set forth herein.

        25.     North was required to purchase at least eighty percent of its inventory from CGI.

CGI providing at least eighty percent of North’s inventory was condition that must have

continued to exist in order for North to repay the Loan. Therefore, the Loan was subject to an

implied condition that North was excused from repaying the Loan in the event that CGI stopped

or refused to provide inventory to North.

        26.     If North is not liable on its Loan from CGI due to a frustration of purpose, then

the Guarantors, James and Thomas Cassacio, are also not liable to CGI.
                                                   5
  Case 18-00734        Doc 30     Filed 02/21/19 Entered 02/21/19 15:25:32            Desc Main
                                    Document     Page 6 of 6


                                  AFFIRMATIVE DEFENSE IV
                                      Release of Guaranty

        27.     Defendants repeat and reallge the allegations contained in paragraphs 1 to 26, and

for their allegations to paragraph 27 as if fully set forth herein.

        28.     CGI’s extension of the Loan releases James Casaccio and Tom Casaccio from

their alleged guaranty obligations pursuant to 810 ILCS 5/3-605.

        Wherefore, the Defendants, James Casaccio, Tom Casaccio, Market Fresh, Inc. and

Market Fresh North, Inc., deny that the Plaintiff is entitled to any claimed relief. Defendants

request that this Court dismiss Plaintiff’s Complaint and award attorney’s fees and costs to the

Defendants. Defendants also request such other and further relief as this Court deems just.




                                                                Respectfully Submitted,

                                                                /Mark D. Roth/
                                                                Attorney for James J. Casaccio,
                                                                Thomas J. Casaccio, Market Fresh,
                                                                Inc., and Market Fresh North, Inc.


Mark D. Roth
Roth Fioretti LLC
311 S. Wacker, Suite 2470
Chicago, Illinois 60606
(312) 922-6262
mark@rothfioretti.com




                                                   6
